            Case 1:21-cv-00576-DAD-SAB Document 7 Filed 04/12/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOHN DOE,                                            Case No. 1:21-cv-00576-NONE-SAB

12                   Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                          APPLICATION TO SEAL DECLARATION
13           v.                                           IN PART AND REQUIRING DEFENDANTS
                                                          TO FILE RESPONSE TO PLAINTIFF’S
14   UNITED STATES CITIZENSHIP AND                        APPLICATION TO FILE
     IMMIGRATION SERVICES, et al.,                        PSEUDONYMOUS PROCEEDINGS AND
15                                                        FOR PROTECTIVE ORDER
                     Defendants.
16                                                        (ECF No. 3)

17

18          On April 6, 2021, John Doe (“Plaintiff”), a native and citizen of Yemen who filed for

19 asylum in the United States in 2015, filed this action seeking a writ of mandamus and declaratory
20 relief. (ECF No. 1.) Along with his complaint, Plaintiff filed an ex parte application, pursuant to

21 Federal Rule of Civil Procedure 26(c) and Local Rule 141, requesting: (1) to use the pseudonym

22 of “John Doe” in this proceeding; (2) to file a declaration of counsel Stacy Tolchin in support of

23 Plaintiff’s petition for writ of mandamus, and the supporting documentation documents attached

24 thereto, under seal; (3) that all future records which identify Plaintiff’s name and the basis for the

25 asylum application be filed under seal; and (4) that Defendants continue to be bound by the

26 regulation at 8 C.F.R. § 208.6, and a protective order be issued preventing the public disclosure
27 of Plaintiff’s identify and the basis for his application for asylum. (ECF No. 3.)

28          The Court has reviewed the application. Plaintiff has stated a concern for his own safety


                                                      1
            Case 1:21-cv-00576-DAD-SAB Document 7 Filed 04/12/21 Page 2 of 3


 1 if he were to return to Yemen, and for other family members residing in other countries if this

 2 information was disclosed to the public. (ECF No. 3 at 4.) The Court shall grant the request to

 3 seal the declaration already submitted to the Court and the supporting documents attached

 4 thereto, however, the Court shall order Defendant to file an opposition or statement of non-

 5 opposition to Plaintiff’s other requests to file under a pseudonym, to file future records under

 6 seal, and for a protective order, prior to the Court rendering a decision on those aspects of the

 7 Plaintiff’s application. L.R. 230(c).

 8          Courts have long recognized a “general right to inspect and copy public records and

 9 documents, including judicial records and documents.” Kamakana v. City & Cnty. of Honolulu,

10 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

11 597 & n. 7 (1978)). Nevertheless, this access to judicial records is not absolute. Kamakana, 447

12 F.3d at 1172. The court has recognized a category of documents that is not subject to the right of

13 public access because the documents have “traditionally been kept secret for important policy

14 reasons.” Times Mirror Co. v. United States, 873 F.2d 1210, 1219 (9th Cir. 1989). Since

15 resolution of disputes on the merits “is at the heart of the interest in ensuring the ‘public’s

16 understanding of the judicial process and of significant public events[,]’ . . . ‘compelling reasons’

17 must be shown to seal judicial records attached to a dispositive motion.” Kamakana, 447 F.3d at

18 1179. However, for requests to seal documents attached to a nondispositive motion, a party is

19 “required to show good cause for documents attached to a nondispositive motion.” Pintos v.
20 Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009).

21          The Court has been provided the declaration of counsel Stacy Tolchin in support of

22 Plaintiff’s petition for writ of mandamus, and the supporting documents attached thereto. Upon

23 review of the declaration and supporting documents, as well as the Plaintiff’s application to seal,

24 the Court finds that good cause exists to file the declaration and supporting materials under seal

25 pending resolution of the application requesting to file pseudonymous proceedings and for a

26 protective order governing future filings.
27 / / /

28 / / /


                                                     2
            Case 1:21-cv-00576-DAD-SAB Document 7 Filed 04/12/21 Page 3 of 3


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      Plaintiff’s application requesting to file the declaration of counsel Stacy Tolchin

 3                  in support of Plaintiff’s petition for writ of mandamus, and the supporting

 4                  documents attached thereto under seal, is GRANTED;

 5          2.      The declaration of counsel Stacy Tolchin in support of Plaintiff’s petition for writ

 6                  of mandamus, and the supporting documents attached thereto shall be filed under

 7                  seal and shall remain under seal until further order of this court;

 8          3.      Plaintiff shall e-mail the declaration of counsel Stacy Tolchin in support of

 9                  Plaintiff’s petition for writ of mandamus, and the supporting documents attached

10                  thereto, to ApprovedSealed@caed.uscourts.gov for filing under seal in

11                  compliance with Local Rule 141 within three (3) days of the date of entry of this

12                  order;

13          4.      Defendant shall file an opposition or statement of non-opposition to Plaintiff’s

14                  application requesting to file pseudonymous proceedings and for a protective

15                  order governing future filings, within thirty (30) days of the date of service of the

16                  summons and complaint; and

17          5.      Plaintiff shall file a proof of service within five (5) days of serving the defendant

18                  in this matter.

19
     IT IS SO ORDERED.
20

21 Dated:        April 12, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                      3
